Citation Nr: 1604503	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-18 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

The Veteran's current Parkinson's disease cannot be reasonably disassociated from his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for Parkinson's disease.  He attributes this condition to his inservice exposure to Agent Orange.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  Such diseases include, among others, Parkinson's disease.  Id.  In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (August 31, 2010).  

The Veteran served on active duty in the Army from April 1968 to April 1971.  His report of separation, Form DD 214, noted that he served in Vietnam from January 1969 to January 1970.  His service treatment records are silent as to any complaints of or treatment for Parkinson's disease.

Post service treatment reports reflect that the Veteran was diagnosed with Parkinson's disease in December 2000.  Specifically, a December 2000 VA neurological consultation noted his history of a tremor in the left arm and left leg since July 2000.  Following a neurological examination, the report concluded with an impression of Parkinson's disease.  

Following the Veteran's initial diagnosis of Parkinson's disease, there is evidence suggesting that this condition is Parkinsonism due to cerebrovascular disease.  Specifically, an August 2002 VA treatment report noted the Veteran's history of right hemispheric stroke and secondary Parkinsonism.  A July 2003 VA treatment report noted an assessment of secondary Parkinsonism related to stroke.  A February 2011 VA examination addendum noted that the Veteran's neurologist, Dr. H., had been contacted and that a majority of his notes listed an impression of Parkinsonism due to cerebrovascular disease.

Standing in contrast to this conclusion, however, is an August 2012 letter from Dr. H., who indicated that the Veteran was being treated by VA for Parkinson's disease and residuals from a prior stroke.  In the letter, Dr. H. indicated that the Veteran was exposed to Agent Orange during his military service, and that this inservice exposure may have led to the Veteran having developed Parkinson's disease later in life.  More recently, a January 2016 opinion letter was recently received from the Veteran's current VA neurologist, I. S., M.D.  In the letter, Dr. S. indicated that the Veteran was being treated for residuals from a prior stroke and for Parkinson's disease.  Dr. S. further opined that it was at "least as likely as not" that the Veteran's Parkinson's disease was caused by his inservice exposure to Agent Orange.  In support of this opinion, Dr. S. noted that he had reviewed studies which have found associations of Parkinson's disease with pesticide exposure, as well as articles regarding presumptive conditions recognized by the VA. 

Based on the foregoing, the Board finds the weight of the probative evidence of record supports that the Veteran currently has Parkinson's disease related to his active duty service.  Accordingly, service connection for Parkinson's disease, secondary to inservice exposure to Agent Orange, is warranted.  


ORDER

Service connection for Parkinson's disease is granted.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


